Exhibit Securities and Exchange Commission 100F Street, N.E. Washington, DCUSA20549 Re:Covenant Group of China Inc. (formerly Everest Resources Corp.) This letter will confirm that we reviewed Item 4.01 of the Company's Form 8-K dated December 24, 2009, captioned "Changes in Registrant’s Certifying Accountant” and that we agree with the all the statements made therein as they relate to Manning Elliott LLP. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. /s/ MANNING ELLIOTT LLP CHARTERED
